 Case 8:20-cv-01484-MSS-TGW Document 1 Filed 06/29/20 Page 1 of 8 PageID 1



                             UNITED STATE DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JASON GAZA,

       Plaintiff,

v.                                                            CASE NO.:

FLIGHTSAFETY TEXTRON AVIATION
TRAINING LLC,

      Defendant
________________________________________/

                          DEFENDANT’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, FLIGHTSAFETY TEXTRON AVIATION

TRAINING LLC. (hereinafter "Defendant" or "FlightSafety Textron") files this notice to remove the

above-entitled action from the Circuit Court for the Sixth Judicial Circuit in and for Pasco County,

Florida to the United States District Court for the Middle District of Florida, Tampa Division.

Defendant shows the Court as follows:

                                     I.      BACKGROUND

       1.      On May 15, 2020, Plaintiff Jason Gaza initiated this action in the Circuit Court for

the Sixth Judicial Circuit in and for Pasco County, Florida by filing a Complaint captioned Jason

Gaza v. FlightSafety Textron Aviation Training, LLC. The Circuit Court designated Plaintiff's

action as Case No. 2020-CA-1147-WS ("Circuit Court Action").

       2.      Plaintiff's Complaint seems to contain one count against Defendant, alleging

violation of the Florida's Private Whistleblower Act, Florida Statute § 448.102. Pursuant to 28

U.S.C. § 1446(a), a full and complete copy of all State Court filings are attached hereto. See Exhibit

A.
 Case 8:20-cv-01484-MSS-TGW Document 1 Filed 06/29/20 Page 2 of 8 PageID 2



        3.       On June 9, 2020, Defendant's Registered Agent, Corporation Service Company,

was served with the Original Complaint. A true and correct copy of the Complaint and proof of

service are attached hereto as Exhibit B. Thus, this Notice of Removal is timely filed, pursuant to

28 U.S.C. § 1446(b), within thirty (30) days from the date on which Defendant was served with

the Circuit Court Action.

                              II.    DIVERSITY JURISDICTION

        4.       This Court has subject matter jurisdiction in this case based upon diversity

jurisdiction. 28 U.S.C. § 1332. Diversity jurisdiction exists in a civil matter where the amount in

controversy exceeds $75,000, exclusive of interest and costs, and the dispute is between citizens

of different states. Id. at § 1332(a)(1). Both of the requirements for diversity jurisdiction are met

in this case.

A.               The Amount in Controversy Exceeds $75,000.

        5.       Plaintiff’s Complaint alleges damages that “exceed Fifty-Thousand Dollars”

($50,000.00) (See Compl. ¶ 1.) Specifically, Plaintiff seeks to recover, among other things, lost

wages, benefits, and other remuneration, compensatory damages, and attorneys’ fees. (See

Plaintiff’s Prayer for Relief Compl. pp. 16-17) Where, as here, the initial pleading does not

demand a specific sum, the notice of removal may assert the amount in controversy. 28 U.S.C. §

1446(c)(2)(A).

        6.       “Eleventh Circuit precedent permits district courts to make reasonable deductions,

reasonable inferences, or other reasonable extrapolations from the pleadings to determine whether

it is facially apparent that a case is removable.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061-

62 (11th Cir. 2010) (internal quotation marks omitted). Thus, courts may use their judicial

experience and common sense in determining whether the case stated in a complaint meets federal

jurisdictional requirements. Id. at 1062.
 Case 8:20-cv-01484-MSS-TGW Document 1 Filed 06/29/20 Page 3 of 8 PageID 3



       7.      Courts may also consider jury verdicts rendered in matters raising similar claims

and injuries. See, e.g., Payne v. J.B. Hunt Transp., Inc., 154 F. Supp. 3d 1310, 1314 (M.D. Fla.

2016) (reviewing evidence of settlements and jury verdicts together with the allegations of

plaintiff’s complaint to conclude that “it [was] more likely than not that the amount in controversy

exceeds $75,000.”); see also Alshakanbeh v. Food Lion, LLC, 2007 U.S. Dist. LEXIS 20746, at

*4-7 (M.D. Fla. Mar. 23, 2007) (considering information from defendant based upon defendant’s

review of published jury verdicts and damages awards involving claims similar to plaintiff’s in

determining that the requisite $75,000 minimum had been established). Importantly, “[a] removing

defendant is not required to prove the amount in controversy beyond all doubt or to banish all

uncertainty about it.” Payne, 154 F. Supp. 3d at 1313 (internal quotation marks omitted).

       8.      As explained in further detail below, the amount in controversy requirement is

satisfied in this case because the calculation of Plaintiff’s purported damages, exclusive of interest

and costs, exceeds $75,000.

                                            LOST WAGES

       9.      Although Plaintiff has not – and cannot – assert a viable claim under either Florida’s

Private Whistleblower Act against Defendant, he alleges that his damages include lost wages.

(Compl. p.17). As a result, with respect to discrete portions of a plaintiff’s claim for lost wages,

back pay is not only considered in calculating the jurisdictional threshold, but it is regularly

computed through an estimated trial date. On this point, case law is replete with examples of

district courts – applying Eleventh Circuit precedent – assessing the amount in controversy

requirement by adding the potential back pay award to the date of trial. See, e.g., Cashman v. Host

Int’l, Inc., 8:10-CV-1197-T-30MAP, 2010 WL 4659399, *2 (M.D. Fla. Nov.9, 2010) (citing

Pretka v. Kolter City Plaza II, Inc. 608 F.3d 744, 754 (11th Cir. 2010) (“[c]onsideration of the
     Case 8:20-cv-01484-MSS-TGW Document 1 Filed 06/29/20 Page 4 of 8 PageID 4



 additional back pay amount from the date of removal to the date of trial, based on a conservative

 estimate of the trial date, is not impermissible speculation. It is, instead, extrapolation of the

 submitted evidence, which is permitted under Pretka.”)); Hendry v. Tampa Ship, LLC, No. 8:10-

 cv-1849, 2011 WL 398042, *2 (M.D. Fla. Feb. 4, 2011)(“[b]ack pay is generally calculated from

 the date of the adverse employment action to the date of judgment.”); Sheehan v. Westcare Found,

 Inc., No. 8:12-CV-2544-T- 33TBM, 2013 WL 247143, *2 (M.D. Fla. Jan. 23, 2013)(same); Morgan

 v. Sears, Roebuck, & Co., 12-60055-CIV, 2012 WL 2523692, *2 (S.D. Fla. June 29,

 2012)(citing Pretka)(same); Leslie v. Conseco Life Ins. Co., No. 11-81035, 2012 WL 4049965, *3

 (S.D. Fla. Sept. 13, 2012)(citations omitted); Penalver v. N. Elec., Inc., 12-80188-CIV, 2012 WL

 1317621 at *2 (S.D. Fla. Apr. 17, 2012); Morris v. Plant Performance Servs., LLC., 5:11- CV-

 350/RS-EMT, 2011 WL 6203497 at *1 (N.D. Fla. Dec. 13, 2011) (citing Fusco v. Victoria’s

 Secret Stores, LLC, 806 F. Supp. 2d 1240, 1244 (M.D. Fla. 2011)); Cordell v. W.W. Williams Co.,

 16 F. Supp. 3d 1351, 1359 (N.D. Ala. 2014); Wineberger v. Racetrac Petroleum, Inc., No. 5:14-

 cv-653-Oc-30PRL, 2015 WL 225760 at *3 (M.D. Fla. Jan. 16, 2015) (calculating back pay from

 termination through estimated trial date of twenty-four months after complaint was filed, along

 with front pay of one year), aff’d by Wineberger Racetrac Petroleum, Inc., 672 F. Appx. 914, 917

 (11th Cir. 2016) (approving same).

         10.      At the time of his discharge, on May 15, 2020, Plaintiff’s yearly salary was

approximately $98,020.00. See Declaration of Tyler Dall, ¶ 4, attached as Exhibit C. Accordingly,

Plaintiff’s back pay to date is approximately $11,310.00 not including the additional value of the

benefits he seeks. 1 Adding an additional year of back pay to account for the expected time between




 1
  $98,020, divided by 52 weeks is approximately $1,885.00 per week, and from his date of termination (May 15,
 2020), through June 29, 2020, is approximately six weeks, so $1,885.00 x 6= $11,310.00
     Case 8:20-cv-01484-MSS-TGW Document 1 Filed 06/29/20 Page 5 of 8 PageID 5



now and trial, Plaintiff would seek to recover approximately $109,330 in total back pay. 2 In addition,

a conservative estimate of front pay would be equal to one year of pay, increasing Plaintiff’s claim

for lost pay to $207,350.00, 3 not including the added value of the benefits he seeks to recover.

Accordingly, Plaintiff’s claims for lost pay alone satisfy the amount-in-controversy requirement.

                                        COMPENSATORY DAMAGES

            11.      In addition to lost wages, Plaintiff seeks “any other compensatory damages

 allowable at law.” (See Compl. p. 17, Plaintiff’s Prayer for Relief). For purposes of valuing

 potential emotional distress claims to determine the amount in controversy, courts have looked

 to compensatory damage awards in similar cases. In Barnes v. JetBlue Airways Corp., No. 07-

 60441-CIV, 2007 WL 1362504 at *2 (S.D. Fla. May 7, 2007), in a case involving a whistleblower

 claim under § 448.102, Fla. Stat., the court held that “though difficult to quantify, [compensatory

 damage awards] could easily match the amount … in economic damages.” Using this standard,

 Plaintiff’s potential compensatory damages, in combination with his lost wages, would easily

 exceed $75,000.

            12.      Even further, courts have awarded compensatory damages in cases involving

 whistleblower retaliation claims well in excess of the jurisdictional amount required. See e.g.,

 United States Equal Employment Opportunity Commission and Ted Maines v. Federal Express

 Corp., 2004 WL 3395039 at *1 (M.D. Fla. December 16, 2004) ($1,370,000 awarded for emotional

 pain and anguish); and Decarlo v. City of Tallahassee, 2016 WL 3199441 (N.D. Fla. March 2,

 2016) ($700,000 awarded to plaintiff for pain and suffering); Armstrong v. Charlotte Cnty., No.

 2:20-CV-0073, 2003 WL 26074125 (M.D. Fla. Feb. 6, 2003)($275,000 awarded for mental pain

 and anguish in case including claim under Florida’s Whistleblower Act).


 2
     Plaintiff’s annual salary was $98,020.00, so $98,020 + $11,310.00 = $109,330.00
 3
     $109,330.00 + $98,020.00 = $207,350.00
   Case 8:20-cv-01484-MSS-TGW Document 1 Filed 06/29/20 Page 6 of 8 PageID 6



                                        ATTORNEYS’ FEES

         13.     Additionally, Plaintiff seeks to recover attorneys’ fees and costs. It is well settled

in the Eleventh Circuit that “[w]hen a statute authorizes the recovery of attorneys’ fees, a reasonable

amount of those fees is included in the amount in controversy.” Morrison v. Allstate Indem. Co. 228

F.3d 1255, 1265 (11th Cir. 2000).

         14.     It is reasonable to conclude Plaintiff’s attorneys’ fees alone in this matter, from

 inception through trial, in connection with his other damages, would well exceed the minimum

 jurisdictional amount in controversy. Indeed, Plaintiff’s counsel could be expected to expend at

 least 200 hours prosecuting this case, which would include multiple witness depositions, drafting

 and answering discovery, time spent briefing oppositions to Defendant’s Motion for Summary

 Judgment and preparing for and attending a multiple day trial. Even at a conservative hourly rate

 of $250, Plaintiff would incur at least $50,000 in attorneys’ fees.

                                  COMPARABLE JURY VERDICTS

         15.     Finally, and in line with precedent indicating courts may consider jury verdicts in

determining the amount in controversy, recent verdicts reflect that should Plaintiff prevail, he

certainly could recover far in excess of $75,000. See e.g. Decarlo v. City of Tallahassee, 2016 WL

3199441 (N.D. Fla. March 2, 2016) ($845,329 verdict returned in case involving a whistleblower

retaliation claim); United States Equal Employment Opportunity Commission and Ted Maines v.

Federal Express Corp., 2004 WL 3395039 at *1 (M.D. Fla. December 16, 2004) ($1,571,010.30

verdict returned in case involving a whistleblower retaliation claim.); Armstrong v. Charlotte Cnty.,

No. 2:20-CV-0073, 2003 WL 26074125 (M.D. Fla. February 6, 2003)($275,000 awarded to plaintiff

for mental pain and anguish in case including claim under Florida’s Whistleblower Act).

         16.     Considering the cumulative value of Plaintiff’s potential claims for back pay, front
   Case 8:20-cv-01484-MSS-TGW Document 1 Filed 06/29/20 Page 7 of 8 PageID 7



 pay, compensatory damages and attorneys’ fees, the amount in controversy unequivocally exceeds

 $75,000, exclusive of interests and costs.

 B.      There is Complete Diversity of Citizenship.

         17.    Upon information and belief, Plaintiff resided in the state of Florida at the time his

 Complaint and this Notice of Removal were filed. See Complaint, ¶ 1 ("Plaintiff is a natural person

 residing in Pasco County, Florida . . . ."). 28 U.S.C. § 1332(a)(1). Accordingly, Plaintiff is a citizen

 of Florida.

         18.    At the time of filing of Plaintiff's Complaint, Defendant was and is a citizen of a

 state other than Florida. Specifically, FlightSafety Textron Aviation Training LLC is a limited

 liability company organized under the laws of the state of Delaware, with its principle place of

 business in New York. See Declaration of Tyler Dall, ¶ 5. FlightSafety Textron Aviation Training

 LLC’s sole members are FlightSafety International, Inc., which is incorporated in New York with

 its principal place of business in New York and Tru Simulation + Training Inc., which is

 incorporated in Delaware with its principal place of business in South Carolina. See id., ¶ 6.

         19.    As such, Defendant is not a citizen of Florida, and there is complete diversity

 between Plaintiff and Defendant.

                             III. PROCEDURAL PREREQUISITES

         20.    Venue is proper, as this is the Court assigned to the district and division in which

the action is pending in state court. See 28 U.S.C. § 89(b). This Notice of Removal is being filed

within 30 days after Defendant received a copy of Plaintiff's Complaint, from which it was first

ascertainable that the case was removable to federal court. Therefore, removal to this Court is both

proper and timely under 28 U.S.C. § 1446(b).

         21.    As required by 28 U.S.C. § 1446(d), a Notice to the State Court of Filing of Notice
   Case 8:20-cv-01484-MSS-TGW Document 1 Filed 06/29/20 Page 8 of 8 PageID 8



of Removal, together with a copy of this Notice of Removal, is being promptly filed in the Sixth

Judicial Circuit, Pasco County, Florida and served on Plaintiff. A true and correct copy of the Notice

to State Court of Filing Notice of Removal (without Exhibits), filed with the Sixth Judicial Circuit,

Pasco County, Florida, is attached hereto as Exhibit D.

         WHEREFORE, Defendant effects removal of this action from the Circuit Court for the

 Sixth Judicial Circuit in and for Pasco County, Florida to the United States District Court for the

 Middle District of Florida, Tampa Division.

 Dated June 29, 2020.           Respectfully submitted,


                                                LITTLER MENDELSON, P.C.
                                                111 N. Orange Avenue, Suite 1750
                                                Orlando, Florida 32801-2366
                                                Telephone: (407) 393-2900
                                                Facsimile: (407) 393-2929
                                        BY:     /s/ Kimberly J. Doud
                                                Kimberly J. Doud
                                                Fla. Bar No.: 523771
                                                Email: kdoud@littler.com

                                                Natalie J. Storch
                                                Fla. Bar No.: 269920
                                                Email: njstorch@littler.com

                                                Counsel for Defendant

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 29th day of June, 2020, I electronically filed the
 foregoing with the Clerk of the Court by using the CM/ECF system and a correct copy of the
 foregoing has been furnished electronic mail to:. W. John Gadd, Esq., Bank of America Building,
 2727 Ulmerton Road, Suite. 250, Clearwater, FL 33762, email: wjg@mazgadd.com and Kyle J.
 Lee, Esq. Lee Law PLLC P.O. Box 4476, Brandon, FL 33509-4476, email:
 Kyle@Kyleleelaw.com.


                                                /s/ Kimberly J. Doud
                                                Kimberly J. Doud
